DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Response to Amendment
This action is in response to the amendment filed 02/09/2022 from which Claims 1-9 and 11-13 and16 are pending of which Claims 1-7 and 13 are withdrawn and Claims 10 and 14-15 are cancelled.  For the claims under consideration, Claims 8-9, 11-12 and 16, Claim 8 is amended and claim 16 is added.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 02/09/2022.   
Claim Rejections - 35 USC § 112(b)
Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 and 11 with the amendment to Claim 8 of “. . . coating film has a sheet resistance of 1 Ώ/square to 100 Ώ/ square and an electrical conductivity of 5,000 S/m to 50,000 S/m, wherein the MXene surface-modified with the organosilane compound is hydrophobic, the wording of “the film” in Claim 9 and “the MXene” in claim 11 becomes unclear and vague and indefinite.  The wording of ”the film” in claim 9, is unclear whether such film is the same or different from “the coating film” with the claimed properties of amended Claim 8 from which Claim 9 depends.  Also such wording “the film” lacks antecedent basis.  The wording “the MXene” in claim 11 is unclear whether such “the MXene” is the same or different from “the MXene surface-modified with an organosilane compound of pending Claim 8 from which Claim 11 depends because the coating film of amended Claim 8 does not have an MXene without a surface-modified with organosilane compound.  Also the term “the MXene” lacks antecedent basis.    
Claim Rejections - 35 USC § 103
Claims 8-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (CN 106270840 A), the English machine translation as used for disclosures and referred to as “Mai” in view of U.S. 20140273510, Chen et al, hereinafter referred to as “Chen” evidenced by the article entitled “Two-Dimensional Transition Metal Carbides”, Naguib et al., Acsnano, VOL. 6, No. 2, 1322–1331 (2012), hereinafter referred to as “Naguib” and further evidenced by U.S. 2006/0240218, Parce (hereinafter “Parce”) further evidenced by “Understanding Volume Resistivity Measurements”, FOUR-POINT-PROBES,  Bridge Technology, Four-point-probes.com/understanding-volume-resistivity-measurements/ (hereinafter “4 Point”) 2020.     
Regarding Claims 8-9, 11 and 16, Mai discloses in the entire document particularly in the abstract and examples 5-6 a solid-liquid two-phase mixed working medium suitable for electric discharge surface treatment.  The solid-liquid two-phase mixed working medium comprises kerosene and a solid additive.  The solid additive is one or more of graphene, two-dimensional boron nitride or a two-dimensional titanium carbide nanosheet subjected to alkyl functional treatment.  The solid additive has good self-dispersion and dispersion stability in kerosene.  The working medium has the advantages such as low breakdown strength, electric good discharge uniformity, less inter-electrode stray capacitance and refined electric discharge energy, can effectively improve uniformity of components and thickness of a strengthened layer, and can reduce defects such as holes and cracks of the strengthened layer, so that wear resistance and corrosion resistance of the strengthened layer {reading on coating film of pending Claim 8} are improved; and the solid-liquid two-phase mixed working medium is expected to be widely applied in the surface modifying field of tools, moulds and various mechanical parts without hindering the technology in the preparation of resistance applications and developments in the field of abrasion-resistant coating (See 2nd ¶ page 1 of description) {for coating film of pending claim 8}.  
The 6th – 7th ¶s of the contents of the invention section disclose that preferably, the two-dimensional titanium carbide nanosheet is a Ti2C1, Ti3C2 or Ti4C3 nanosheet and the size of the alkyl-functionalized two-dimensional titanium carbide nanosheet is from 0.05 to 5 µm {reading on thickness of pending claim 9 as overlapping from 0.1 to 100 µm thickness of the coating film given that the thickness would have to be at least the size of the two-dimensional titanium carbide nanosheet in the strengthening layer to accommodate all orientations of the two-dimensional titanium carbide nanosheets.}.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.    
Example 5, Figures 1 and 6 show the use of the composition detailed in Example 1) teaches a layer (film) comprising two-dimensional Ti3C2 crystals (MXene) functionalized with an organosilane (Figure 6).  For Example 5 the difference from Example 1 is that the solid additive used is a two-dimensional titanium carbide crystal with the chemical formula Ti n+1 Cn (n = 1, 2, 3).  In this embodiment, Ti3C2 two-dimensional crystal is selected and before being mixed with kerosene, it is modified by alkyl function.  The alkyl functional groups having a carbon chain length of C12 to C18 are obtained through silane on the surface of Ti3C2 two-dimensional crystal.  Ti3C2 two-dimensional crystal alkyl functionalization of the modified steps: Take 1g surface containing –OH and -F functional group Ti3 C2 powder, ultrasonic dispersion in 1L toluene and dodecyl triethoxysilane (1: 1 by volume), refluxed at 100°C for 24 hours under nitrogen atmosphere, filtered and vacuum dried at 100°C to give dodecyl functionalized Ti3 C2.  The structure is shown in FIG. 6.  It can be seen that the -OH functional group on the two-dimensional Ti3 C2 surface is realized by the Si-O bond and the alkyl functional group (CH3CH2O)2 Si (CH 2)n -CH 3 (n = 11).  The alkyl functionalization of two dimensional Ti3 C2 as 0.8g above dodecyl functionalized two-dimensional Ti3 C2 is mixed with 1L kerosene, ultrasonic dispersion for 30 minutes to obtain a concentration of 0.8gL -1 dodecyl functionalized two-dimensional “2D” Ti3 C2 / kerosene solid liquid two-phase mixture of working medium.  
In Example 6 the difference from Embodiment 5 lies in that the two-dimensional titanium carbide crystal used is Ti 2 C; in the step of Ti 2 C two-dimensional crystal alkyl functionalization, the silane used is octadecyl triethoxysilane.  This gave octadecyl functionalized Ti2C.  An amount of 0.3g of the octadecyl functionalized Ti 2 C and 1L kerosene were mixed, ultrasonic dispersion for 30 minutes to obtain a concentration of 0.3gL -1 octadecyl functionalized Ti 2 C / kerosene solid-liquid two-phase mixed working medium.  
Parce evidences at ¶ 0083 including Table 1 that octadecyltriethoxysilane and octadecyltrimethoxysilane are hydrophobic.  Also Table 1 evidences that dodecyltriethoxysilane is hydrophobic.  Given that octadecyltriethoxysilane, octadecyltrimethoxysilane, and dodecyltriethoxysilane are hydrophobic, the dodecyltrimethoxysilane of Mai would also be hydrophobic.  This is because both the triethoxy and trimethoxy version of octadecyltrialkoxysilane are hydrophobic so would be the dodecyltriethoxysilane and dodecyltrimethoxysilane versions be hydrophobic if dodecyltriethoxysilane is hydrophobic.  Also, dodecyltriethoxysilane and dodecyltrimethoxysilane are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, CH2, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties, here hydrophobicity {reading on organosilane compound is hydrophobic of the pending claims}.  
From Fig. 6 from the 0.8 g of C12 to C18 alkyl functionalized silane and the 1 g of surface containing –OH and -F functional group Ti3 C2 powder the dodecyl functionalized two-dimensional Ti3 C2 product has the arrangement of Fig. 6.  Fig. 6 shows the structure of 18Ti 14C 6F and 3 OH with 3 bonded C12 to C18 alkyl functionalized silane.  The silanes have a molecular weight from 287-371 from n ranging from 11-17, and the former has a molecular of 1,195.8.  So the dodecyl functionalized 2D Ti3 C2 ranges from 1,482.8 to 1,566.8 (1,195.8 + 287 or 371).  This gives a weight % of the alkyl functional silane or organosilane of 287/1,482.8 to 371/1566.8 or as a percentage from 19.4 to 23.6 wt % organosilane {reading within the pending claim 16 range from 0.5 to 30 wt%}.  
Mai teaches a coating film comprising Tin+1Cn (n = 1, 2, 3), which is a MXene,  surface-modified with an organosilane compound as in claim 8 and can have the organosilane present in an amount as claimed and the thickness of the coating from 0.05 to 5 µm.  Mai also discloses in the abstract that the medium with Tin+1Cn (n = 1, 2, 3) surface-modified with an organosilane compound has low breakdown strength, electric good discharge uniformity, less inter-electrode stray capacitance and refined electric discharge energy, which indicates electrical conductivity.  While Mai does not teach the sheet resistance and electrical conductivity of the sheet in the ranges of pending Claim 8, given that the MXene can be the same as in the instant application and included in the same amount of the organosilane as claimed, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for example at least under rationale G of MPEP § 2141 III and 2143 I G that the teachings of Mai would encompass films with the same sheet resistance and electrical conductivity as in the instant application and as claimed.    
Regarding claim 11, as show in Figure 6, there are 3 Si to 18 Ti or a ratio of Si/3Ti or 3/6 or 0.5, which is within the claim 11 range of 0.010 to 50.   
In the alternative Chen like Mai is directed to titanium carbide films treated with a silane agent as disclosed in the abstract and at ¶s 0013, 0026, 0069, 0096, 0098 and Table 2 where the silane selected from organosilanes, monosilane, disilane and trisilane which may be provided to the substrate in vapor form at least partially reduces oxidized portions the titanium carbide layer.  From ¶ 0098 oxidation resistance is important because even a minor amount of oxygen in the stack could change the stack's electrical properties.  Such treatment can form a capping layer on the metal carbide film or the capping layer may also or alternatively comprise a portion of the metal carbide layer, where that portion comprises silicon from the treatment with the silane agent.  The nature of the capping layer may depend, for example, on the treatment conditions and/or the silane agent that is used.  Where the capping layer comprises a portion of the underlying metal layer, such as a metal carbide layer, there may be a gradient within the underlying layer with a greater concentration of the silicon toward the top of the layer and a decreasing concentration at increased depths from the top of the layer.  The gradient both the depth to which the silane agent extends as well as the concentration at any given depth-may depend, in part on the treatment conditions ( duration, temperature, pressure, etc.) and the particular silane agent used.  Also the silane agent may at least partially react with the underlying layer. In some cases, the capping layer may comprise a layer comprising silicon formed directly on the underlying film as well as a portion of the film in which silicon is present.  From ¶ 0026 the thickness of the film depends upon the application and may vary in a wide range, preferably from one atomic layer to 1,000 nm or more.  
From ¶ 0096 the use of a silane agent such as a silane ( e.g., disilane or trisilane) can reduce the resistivity of a TiC thin film relative to a TiC film to which a silane agent is not exposed.  In some embodiments, the resistivity is reduced up to or as much as about 30%, up to or as much as about 40%, or up to or as much as about 50%.  At Table 2 the entry for TiAlSiC + Si3H8 silane gives a film with a resistivity of 1300 to 1800 µΏcm {which is 0.0013 to 0.0018 Ώcm}.  This resistivity evidenced by 4 Points at pages 1 and 3 of 7 is a volume or bulk resistivity which can be converted to a sheet resistance in ohms per square by dividing by the thickness in centimeters of Chen of one atomic layer to 1,000 nm or more, within the range of Mai from 0.05 to 5 µm { 50 nm to 5,000 nm}.  This conversion for 50 to 1,000 nm thickness or 0.000005 to 0.0005 cm is 0.0013 to 0.0018 Ώcm / 0.000005 to 0.0005 cm =  260 to 3.6 ohms-per-square.  This range overlaps with the range of pending claim 8 as amended of 1 to 100 ohms-per-square.  The description of Chen at Table 1 for TiAlSiC + Si2H6 silane gives a film with a volume resistivity of 1400 to 2500 µΏcm {which is 0.0014 to 0.0025 Ώcm which converts for 50 to 1,000 nm thickness or 0.000005 to 0.0005 cm to 0.0014 to 0.0025 Ώcm / 0.000005 to 0.0005 cm =  280 to 5 ohms-per-square.  Again this range overlaps with that of pending claim 8 as amended}.  Also it is the position of the Office that given the conductivity for the bulk material is the reciprocal of the bulk resistivity the conductivity for 0.0013 Ώcm converts to a conductivity S/m of 76,923 which is more than 5,000 S/m as in pending Claim 8 as amended, and the conductivity for 0.0025 Ώcm converts to a conductivity S/m of 40,000 which is more than 5,000 S/m and the latter is less than 50,000 for pending Claim 8 as amended}.  For the above overlapping values as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  Naguib evidences at Table 2 that Ti3C2 sheet, like that in Mai example 5, has a resistivity of 22 Ώ/square.  From page 1330 right column the sheet resistances and the contact angle were measured from MXene discs (25 mm in diameter, 300 μm thick) that were cold-pressed from the reacted powders.  The latter were placed in a die and cold pressed to a load corresponding to a stress of 1 GPa (Figure 2).  From Chen the silane with the titanium carbide can reduce the resistivity.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both Mai and Chen have the same purpose of having layers or films of titanium carbide with organosilane with similar thickness of the films for electrical properties like discharge uniformity and less stray capacitance for Mai and resistivity of the sheet along with the reciprocal of resistivity as conductivity for Chen so the titanium carbide and organosilanes can be combined.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Mai to have a coating layer or film sized at 0.05 to 5 µm as thickness of two-dimensional titanium carbide crystal with the chemical formula Tin+1Cn (n = 1, 2, 3), a MXene, alkylated with silane with hydrophobic alkyl functional groups having a carbon chain length of C12 to C18, where the alkyl functional silane or organosilane is in a percentage from 19.4 to 23.6 wt % with a Si/3Ti ratio of 0.5 encompassing sheet resistance of 1 to 100 Ώ/square and electrical conductivity of 5,000 S/m to 50,000 S/m, as afore-described, where from Chen the titanium carbide, like the Tin+1Cn (n = 1, 2, 3), a MXene, as in Mai is in the coating layer or film with organosilane, like the hydrophobic alkylsilane of Mai at a thickness from one atomic layer or 50 nm to 1,000 nm, like 0.05 to 5 µm of Mai where from Chen such a film with hydrophobic organosilane with trisilane and disilane has a sheet resistivity of 3.6 to 280 Ώ/square overlapping 1 to 100 Ώ/square giving a conductivity of 40,000 to 76,923 S/m overlapping 5,000 to 50,000 S/m for pending Claim 8 as amended motivated to avoid oxidation of the titanium carbide that changes electrical properties to have the coating film of Claims 8-9, 11 and 16.  Furthermore the combination of Chen with Mai has a reasonable expectation of success because both have titanium carbide and organosilane components for a coating film layer that has electrical properties.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Chen evidenced by Naguib further in view of  (Novel thin-film nanocomposite membranes filled with multi-functional Ti3C2Tx nanosheets for task-specific solvent transport) Hao et al. (hereinafter “Hao”).   
For Claim 12 Mai in view of Chen is applied as to Claim 8 however Mai as modified does not expressly disclose the presence of a polymer binder.    
Hao at (Sections 1, 2.1 and 2.2) teaches an aminopropyl triethoxysilane modified MXene.  The modified MXene is added to either polyethyleneimine or polydimethylsiloxane binders {reading on Claim 12} and coated onto a polyacrylonitrile substrate to form a film (Abstract, last paragraph of Section 1, Section 2.3).  From page 142 first column, the grafting groups are present at a weight percentage in the claimed range given that the grafting groups were from the organosilane that is decomposed.  Such disclosures of an organosilane modified MXene, where the modified MXene are evenly functionalized nanosheets added to either polyethyleneimine or polydimethylsiloxane binders can independently tune the solvent affinity while the nanosheets block the permeation of solute molecules.  The modified MXene in either polyethyleneimine or polydimethylsiloxane binder coated onto a polyacrylonitrile substrate forms a film for fabricating functional polymer composites with superior solvent resistant properties and outstanding thermal stability.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Mai as modified by Chen, as afore-described for Claim 8, where from Hao the organosilane modified titanium carbide MXene of modified Mai is added to either polyethyleneimine or polydimethylsiloxane binders and coated onto a polyacrylonitrile substrate motivated to form a film for fabricating functional polymer composites with solvent resistance and thermal stability as for the coating film of Claim 12.  Furthermore the combination of Hao with Mai as modified by Chen has a reasonable expectation of success because both have titanium carbide and organosilane components for a coating film layer for improving properties.  
Response to Arguments
Applicants’ amendment with arguments filed 02/09/2022 have been considered and are persuasive regarding the prior rejection under 35 U.S.C. 112 however they are unpersuasive regarding the rejections under 35 U.S.C. 103.    
Applicants argue that the Mai does not teach or suggest a MXene surface-modified with the organosilane compound being hydrophobic, as recited in claim 8. 

In response Applicants have not addressed that the dodecyltrimethoxysilane and the octadecyltrimethoxysilane of Mai are in fact as evidenced by Parce hydrophobic organosilanes.  
 Applicants argue that Naguib discloses altering a surface of graphene from superhydrophobic to superhydrophilic with hydroxyl groups.    
In response Applicants have not addressed how such disclosure of Naguib impacts the evidence provided by Naguib as an evidence reference noted in the rejection for Ti3C2 sheet, like that in Mai example 5, having a resistivity of 22 Ώ/square in that from Chen silane treatment can reduce resistivity.   
Applicants argue that the Chen reference discloses an ALD process, which is a high temperature vacuum vapor process utilized to deposit the material layers in nano scales with high quality.  However, Chen is silent regarding the control of the wettability and/or surface properties of its resultant TiC layer with a silicon capping layer.  Thus, Chen does not teach or suggest a MXene surface-modified with the organosilane compound being hydrophobic, as recited in claim 8.  The capping layer formed on the TiC layer from Chen includes both Si and B without oxygen.  In other words, the capping layer formed on the TiC layer by an ALD process from Chen does not include an organosilane compound, which includes at least oxygen and silicon. The Examiner asserted that Chen teaches similar ranges of electrical conductivity and sheet resistance as compared to the present application.  Applicants contend different surface functional groups may change the film properties significantly, as evidenced by Naguib. Furthermore, in the reference, titled "Functional Group Effects  on the Photoelectronic Properties of MXene (Sc2CT2, T = 0, F, OH) and Their Possible Photocatalytic Activities", by Kuangwei Xiong (“Xiong”) cited in the IDS filed with this response, it discussed how different functional groups would affect the conductivity of a MXene material.  See abstract of the reference.  Thus, the reference as enclosed also supports that different surface functional groups may change the film properties significantly.  Thus, the assertion from the Examiner regarding the teaching from Naguib and Chen is conclusory.  The range of the electrical conductivity and sheet resistance from Chen is resulted from a silicon/boron capping layer with different compositions and surface properties from the present application.  Furthermore, the ALD process, which is a dry vapor vacuum process, from Chen is a very different manufacturing process from the solid/liquid process from Mai.  Thus, one of the ordinary skills in the art, when looking into the dry vapor vacuum process from Chen, would not be motivated to modify the solid/liquid process from Mai that would yield a MXene surface-modified with the organosilane compound being hydrophobic, as recited in claim 8. Thus, a prima facie case of obviousness is not established.  
In response Mai already has the organosilane with hydrophobicity from groups of the dodecyltrimethoxysilane or octadecyltrimethoxysilane, and Applicants have not addressed the inclusion of silanes like Si2H5 and Si3H8 of Table 2 entries of Chen along with the hydrophobic organosilanes of Mai to provide resistivity and conductivity.  Also the pending claims do not exclude boron in a layer with silicon in regards to the Chen capping layer.  Also the Xiong article cited by Applicants does not address a coating with from silane affecting electrical properties.  Also regarding the ALD process of Chen Applicants’ claims do not exclude an ALD process. Also Applicants have not addressed that the ALD process of Chen can be used for the addition of silanes like Si2H5 and Si3H8.  U.S. 2014/0235513, Kverel et al “Kverel” evidences in the abstract and at ¶s 0079 and 0107 that for a coating including a deposition surface and a coating on the deposition surface the coating may be formed by chemical vapor deposition (CVD) like atomic layer deposition (ALD).  Also following application of the coating onto the deposition surface, e.g., spraying of the dispersion onto the deposition surface, the coating may be dried.  Kverel evidences that ALD may be used with spray coating that is dried.  From Kverel’s evidence, Applicants’ argument that the ALD process of Chen is dry vapor vacuum process, which is a very different manufacturing process from the solid/liquid process from Mai and one of the ordinary skills in the art, when looking into the dry vapor vacuum process from Chen, would not be motivated to modify the solid/liquid process from Mai is unsupported attorney argument.  It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding the not modifying the solid/liquid process with ALD must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicants argue that  Hao teaches nanosheets formed from MXene. TEOS or other PDMS-based membrane may be used to form on the surface of MXene. Hao merely teaches that TEOS or other PDMS-based membrane are one of the alternatives that may be used to form as a surface layer on  Mxene.  However, Hao never discussed the wettability, electrical conductivity and sheet resistance of its MXene.
In response the Hao article is now applied as a secondary teaching reference in regards to Claim 12 to teach that organosilane treated MXene like titanium carbide can be added to a polyethyleneimine or polydimethylsiloxane binders. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.").   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787